Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Philip Ammar on Tuesday 6/29/2021.
The application has been amended as follows: 
Specification [0011], line 1 
“Figure 1 is an illustration of” has been changed to –Figures 1 and 2 are illustrations of a”

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Claim 13, line 4, “the housing” has been changed to -a housing-

	With this examiner’s amendment claims 1, 7-8 and 13-18 are now allowed.

Reasons for Allowance
The Amendment to the specification was made to correct the lack of brief description of Figure 2. The amendment to claim 13 was made to correct a previously overlooked antecedent basis issue.
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of each of the independent claims, and their respective dependent claims, is the particular combination of components that make up the rotary energy absorber. More specifically the combination of components and how they are arranged and operate with respect to one another, and where in the event where the rotary energy absorber is operably coupled to a lifeline and a user to whom the lifeline is secured experiences a fall, wherein the rotation of the ratchet ring causes each respective ball in each respective cylindrical opening to advance to a next respective cylindrical opening. None of the known prior art alone or in combination teaches the overall combination and arrangement of components, their features and limitations as set forth in each of the independent claims.
To find prior art and arrive at the particular combination as claimed would require a significant amount of hindsight and reconstruction.
For at least these reasons claims 1, 7-8 and 13-18 are now allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289.  The examiner can normally be reached on M-W 8:00-4:00, R 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634